Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into by Gary T. Krenek
(“Employee”) and Diamond Offshore Management Company (the “Company”). Employee
and the Company are referred to individually herein as a “Party” and
collectively as the “Parties.”

WHEREAS, Employee and the Company entered into that certain Employment Agreement
dated December 15, 2006 (“Employment Agreement”); and

WHEREAS, the Parties have agreed that Employee’s employment with the Company
shall terminate effective on May 3, 2016;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company agree as follows:

1. Separation of Employment. Employee’s employment with the Company shall end at
the close of business on May 3, 2016 (the “Separation Date”). Employee shall
resign all officer positions with the Company effective on the Separation Date.

2. Benefits. Subject to any applicable requirements of Sections 3 and 16 below,
the Company shall pay or provide Employee the following:

 

  (a) Commencing on the Company’s first payroll period following the later of
the Separation Date or effective date of the release described in Section 3
below (the “Effective Date”), and continuing on subsequent regularly-scheduled
payroll periods, but no less frequently than on a monthly basis, the Company
will pay Employee 12 months of his current base salary (for a total of
$458,609.00), less withholdings and deductions in accordance with applicable
law. In the event of Employee’s death prior to the full payment of such amount,
the remaining unpaid amount shall be paid to Employee’s estate in a lump sum.

 

  (b)

After the Separation Date, Employee’s eligibility for continuation of coverage
under the Company’s group medical, dental and vision insurance plans normally
would be governed exclusively by the continuation coverage provisions of such
plans and the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
Pursuant to this Agreement, however, during any portion of the period, beginning
on the first day of the month immediately following the Separation Date and
ending two years later, that Employee and his spouse/family participate in a
Company group medical, dental or vision insurance plan through COBRA, the full
COBRA premium for such medical, dental and vision insurance coverage for
Employee and his spouse/family dependents will be paid by the Company promptly
to insure that such insurance coverage continues without interruption or lapse
of coverage; provided, however, that if the continued medical, dental and vision
benefits are discriminatory so that such benefit would be taxable to Employee,
then the premium will be paid by Employee on an after-tax basis and the Company
shall reimburse Employee for such payments in each following month so that such
benefits will not be taxable to the Employee under Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”). The Company’s obligation
to make COBRA payments shall be discontinued to the extent Employee is eligible
to receive comparable coverage from a subsequent employer and/or except to the
extent the



--------------------------------------------------------------------------------

  subsequent employer’s plan does not cover the pre-existing conditions of the
Employee or a previously covered member of the Employee’s family. The Company
and Employee agree that Employee’s “qualifying event” for the purposes of COBRA
coverage occurs on the Separation Date.

 

  (c) On the Separation Date, all unvested Stock Appreciation Rights (“SARs”)
awarded to Employee shall vest, and all of Employee’s vested stock options and
SARs shall be exercisable by him as provided for in the Diamond Offshore
Drilling, Inc. Equity Incentive Compensation Plan (the “Option Plan”) and the
award certificates related thereto.

 

  (d) Within 30 days after the later of the Separation Date and Effective Date,
the Company will pay Employee a one-time payment of $37,500.00, less
withholdings and deductions in accordance with applicable law, as accrued
special cash dividends applicable to unvested SARs that vest pursuant to
Section 2(c).

 

  (e) Any amounts to which Employee is eligible under the Company’s Supplemental
Executive Retirement Plan shall be paid to Employee in accordance with the terms
of that plan.

 

  (f) The Company shall pay Employee a one-time payment, less withholdings and
deductions in accordance with applicable law, as a prorated bonus payment for
fiscal year 2016 under the Diamond Offshore Drilling, Inc. Incentive
Compensation Plan for Executive Officers (the “Bonus Plan”), to be paid on the
same basis and at the same time that incentive payments for fiscal year 2016 are
paid to other executive officers of the Company under the Bonus Plan.

 

  (g) The Company shall pay Employee one-time payments, less withholdings and
deductions in accordance with applicable law, as set forth below, upon and
subject to the accomplishment of the respective milestone event by Employee
prior to the Separation Date. Each such payment earned by Employee shall be paid
by the Company within 30 days after the later of the Separation Date and
Effective Date.

 

  (i) $140,000.00 upon the Company’s Annual Report on Form 10-K for its fiscal
year ending December 31, 2015 (the “Annual Report”) being completed and timely
filed with the Securities and Exchange Commission on or before February 29,
2016, in compliance in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and applicable rules and
regulations.

 

  (ii) $140,000.00 upon completion of the following:

 

  (1)

The Company’s independent registered public accounting firm timely completing
its audit of the Company’s consolidated balance sheets as of December 31, 2015
and 2014, and its related consolidated statements of operation, comprehensive
income, stockholders’ equity and cash flows

 

2



--------------------------------------------------------------------------------

  for each of the three years ended December 31, 2015, for inclusion in the
Annual Report, and delivering to the Company’s Board of Directors the firm’s
report on such audit, expressing the firm’s unqualified opinion, containing no
exceptions, that the Company’s consolidated financial statements present fairly
in all material respects the consolidated financial position of the Company and
its subsidiaries at such balance sheet dates and the consolidated results of
their operations and their cash flows for each of the three years ended
December 31, 2015, in conformity with U.S. generally accepted accounting
principles; and

 

  (2) The Company’s independent registered public accounting firm timely
completing its audit, in accordance with the standards of the U.S. Public
Company Accounting Oversight Board, of the Company’s internal control over
financial reporting as of December 31, 2015, and the firm timely delivering to
the Company’s Board of Directors its report thereon that expresses an
unqualified opinion, for inclusion in the Annual Report.

 

  (iii) $50,000.00 upon the Company securing, in a manner reasonably
satisfactory to the Chief Executive Officer, renewal of the Company’s commercial
insurance policies currently in force with its existing insurers, or new
commercial insurance policies with the same or different insurers that provide
for coverage reasonably comparable to the coverage under its existing policies
and rates reasonably comparable to such policies under the circumstances.

 

  (iv) $50,000.00 upon Employee being available to (1) instruct, mentor and
transition his responsibilities to Employee’s successor as the new chief
financial officer of the Company (“Successor”), to the reasonable satisfaction
of the Chief Executive Officer, such that Successor will be reasonably capable
of functioning as the Company’s chief financial officer, including effectively
participating in the Company’s quarterly earnings conference calls; and
(2) introduce Successor to at least seven of the Company’s top sell-side
analysts at investment banking firms as the Company’s new chief financial
officer.

 

  (v) $50,000.00 upon Employee having attended (with Successor, if Successor is
available) the Scotia Howard Weil Annual Energy Conference in New Orleans in
March 2016, and being available to introduce Successor to key buy-side analysts
as the Company’s new chief financial officer.

 

  (vi) $50,000.00 upon Employee being available to introduce Successor as the
Company’s new chief financial officer to applicable credit ratings analysts at
Moody’s Investors Services and Standard & Poor’s Rating Services.

 

  (h)

Nothing in this Agreement adversely affects any right Employee may have to:
(i) base wages earned by Employee through the Separation Date, and Employee
shall be paid all such wages regardless of whether Employee signs this
Agreement; (ii) earned, unused vacation, which will be paid by the Company after
the Separation Date; (iii)

 

3



--------------------------------------------------------------------------------

  reimbursement for documented and approved business expenses incurred by
Employee through the Separation Date for which Employee has not been reimbursed;
and (iv) continuation insurance coverage pursuant to the terms of
Company-provided insurance plans or applicable law. Employee acknowledges that,
except as set forth in this Agreement, the Company does not have, and will not
have, any obligation to provide Employee at any time in the future with any
payments, benefits or considerations other than those recited in Section 2 of
this Agreement. Employee agrees that some of the payments and benefits described
in this Section 2 are not required under the Company’s normal policies and
procedures, and they provide adequate consideration for this Agreement.

3. Condition of Full General Release. Employee acknowledges and agrees that,
except for payments and benefits required to made as provided by law or pursuant
to the terms of a plan, the Company’s obligation to pay Employee the amounts and
to make the arrangements provided in Section 2 shall be conditioned upon
Employee (or, if deceased or disabled, his estate or legal guardian) executing
and delivering to the Company a complete and global valid waiver and release of
claims relating to or arising out of his employment with, and termination of
employment from, the Company substantially in the form attached hereto as
Exhibit A or such other form acceptable to the Company (“Release”). Employee
further acknowledges and agrees that, in the absence of Employee’s execution and
delivery to the Company of the Release, the Company shall have no obligation to
Employee to make any payment or arrangement of such benefits as provided for in
Section 2.

4. No Admission of Wrongdoing. The existence and execution of this Agreement
shall not be considered as an admission of any wrongdoing, liability, violation,
error, or omission by Employee or the Company.

5. Knowing and Voluntary Agreement. Employee acknowledges and agrees that:

 

  (a) This Agreement is written in a manner that he understands. Under this
Agreement, Employee is receiving things of value to which he would not otherwise
be entitled to receive.

 

  (b) He has been permitted and offered 21 days to consider and to sign this
Agreement and he is hereby advised by the Company to consult with an attorney
prior to executing this Agreement.

 

  (c) Notwithstanding the other provisions of this Agreement, Employee is not
agreeing, or being requested to agree, to release or waive any claims under the
Age Discrimination in Employment Act that may arise after the Effective Date.

 

  (d) He has received the opportunity to review and reflect on all terms of this
Agreement, and has not been subject to any undue or improper influence
interfering with the exercise of his free will to execute this Agreement. He
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement, and knowingly and voluntarily intends to be legally bound by them.

 

4



--------------------------------------------------------------------------------

6. Return of Property. Employee represents that on or before the Separation
Date, he shall return all Company property and documents (including copies of
any documents) in his possession or control, including any building keys, laptop
computer, personal digital assistant, telephone calling card(s), credit card(s),
forms, files, manuals, correspondence, memoranda, notes, e-mail, plans, business
records, reports, financial data or records, personnel data, contracts, contract
information, training materials, product mix or recipes, lists of employees,
salary and benefits information (except relating to Employee), lists of
suppliers and vendors, brochures, catalogs, computer tapes and diskettes or
other portable media, computer-readable files and data stored on any hard drive
anywhere or other installed or portable device, passwords, data processing
reports, reports or recordings in any electronic or physical format, and any and
all other documents or property which Employee has obtained pursuant to or by
virtue of his employment with the Company. Notwithstanding the foregoing, the
Company agrees that Employee shall be entitled to: (1) keep his cell phone and
current cell phone number and (2) retain personal mementos. Employee will take
reasonable steps to return all paper files and delete all electronic files
containing non-public Company documents, but the Company acknowledges that,
given Employee’s tenure with the Company, Employee might later discover
documents or data at his residence and/or on his personal computer(s), which he
agrees not to use for any purpose and to immediately destroy or delete.

7. Nondisparagement.

 

  (a) Employee agrees that he will not make or cause to be made any oral or
written statements that are derogatory, defamatory, disparaging or harmful
concerning the Company, its policies or programs, or its past or present
officers, directors, employees, agents, or business associates, including its
past or present suppliers or vendors, or take any actions that are harmful to
the business affairs of the Company and/or its employees. Employee further
agrees that he will not make or cause to be made any oral or written statements
regarding the Company’s Confidential Information to any third party, including
the general public (for example, via postings or publications on the internet),
the media, financial analysts, auditors, institutional investors, consultants,
suppliers, vendors, or business associates, or agents and/or representatives of
any of the foregoing, unless such statement is: (i) expressly authorized by the
Company in writing, or (ii) required by law. This provision is a material and
substantial term of this Agreement.

 

  (b) Employee shall direct any third parties seeking an employment reference
for Employee to the Company’s Vice President — Human Resources, who shall only
provide Employee’s dates of employment and position held and the information
contained in any public release, unless Employee directs that the Company can
furnish additional information.

8. Cooperation/Transition.

 

  (a)

Employee agrees to reasonably cooperate with the Company and any of the other
Released Parties (as defined below) in any matter related to the Company’s
business or activities, as follows: (i) to be available at mutually agreeable
times, personally or by telephone, as necessary, at such reasonable times and
without unreasonable interference with Employee’s employment or personal
activities, to provide such information and services as may be from time to time
requested by the Company in connection with various matters in which Employee
was involved during his employment with the

 

5



--------------------------------------------------------------------------------

  Company or matters about which Employee has knowledge and expertise; except
that no such services shall exceed four hours in any week and Employee’s
obligation to be available for such information and services shall expire six
months after the Separation Date; and (ii) in all pending and future litigation
(including claims asserted with administrative agencies) involving the Company
or any of the other Released Parties, which obligation includes Employee
promptly meeting with counsel for the Company or the other Released Parties at
mutually agreeable and reasonable times upon their request and providing
testimony in court or upon deposition that is truthful, accurate, and complete,
according to information known to Employee. Employee further agrees to
reasonably cooperate with the Company in connection with any investigation or
review by any federal, state or local regulatory authority relating to events or
occurrences that transpired while Employee was employed with the Company. As
used in this Agreement, the term “Released Parties” means Diamond Offshore
Management Company, Diamond Offshore Drilling, Inc. and its/their past and
present parent, subsidiary and affiliate companies and its and their respective:
(i) predecessors and successors; and (ii) past and present employees, owners,
partners, shareholders, members, directors, officers, attorneys, assigns,
agents, and representatives, both individually and in their official capacities.

 

  (b) If Employee receives a subpoena seeking testimony, documents or
information Employee may have related to the Company or any of its affiliates,
Employee or Employee’s attorney shall provide the Company with a copy of the
subpoena prior to the date specified for compliance and no later than four
business days following Employee’s receipt of it. In addition, as soon as
possible prior to the date of compliance required by such a subpoena, Employee
shall notify the Company of the content of any information to be provided
pursuant to such a subpoena and give the Company copies of all documents to be
produced.

 

  (c) The Company shall reimburse Employee, upon receipt of proper
documentation, for all reasonable and necessary expenses for air fare,
accommodations, transportation, meals and other out-of-pocket expenses incurred
by Employee in providing the cooperation requested of him pursuant to this
Section 8.

9. Confidential Information. Employee agrees that, unless otherwise required by
law, Employee will forever keep secret and inviolate all Confidential
Information which has come into Employee’s possession, and Employee will not use
the same for Employee’s own private benefit, or directly or indirectly for the
benefit of others, and Employee will not disclose such Confidential Information
to any other person. If Employee is legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Employee shall
provide the Company with prompt prior written notice of such legal requirement
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Section 9. In any event, Employee
may furnish only that portion of the Confidential Information which Employee is
advised by legal counsel is required, and Employee shall exercise Employee’s
best efforts to obtain an order or assurance that confidential treatment will be
accorded such Confidential Information that is disclosed. For purposes of this
Agreement, all confidential or proprietary information concerning the business
and affairs of the Company, including all trade secrets,

 

6



--------------------------------------------------------------------------------

knowhow and other information generally retained on a confidential basis by the
Company concerning its products, methods, know-how, techniques, systems,
software codes and specifications, formulae, inventions and discoveries,
business plans, pricing, product plans and the identities of and the nature of
the Company’s dealings with its employees, suppliers and customers, whether or
not such information shall, in whole or in part, be subject to or capable of
being protected by patent, copyright or trademark laws, shall constitute
“Confidential Information.” Notwithstanding anything contained herein which may
be to the contrary, the term “Confidential Information” does not include any
information which is excluded or excepted from the Employee’s obligations in
Article 4.6 of the Employment Agreement. Employee will not disclose to any
person (other than his tax, legal and financial advisers who have a need to
know) the terms of this Agreement without the prior written consent of the
Company.

10. Agreement Not to Solicit Employees/Former Employees. Employee acknowledges
and re-affirms his agreement in Article 4.7 of his Employment Agreement that for
a period of two years after his Separation Date, Employee shall not, directly or
knowingly indirectly, either as an executive, employer, independent contractor,
consultant, agent, principal, partner, stockholder, officer, director, or in any
other individual or representative capacity, either for his own benefit or the
benefit of any other person or entity: (a) solicit, recruit, induce, entice,
encourage or in any way cause any officer, or manager reporting to such officer,
holding such position at the time Employee ceases to be an employee of Company
and who is or was an employee of Company (or affiliate) within the six months
prior to Employee’s Separation Date or thereafter to terminate his/her
employment with Company (or such affiliate); or (b) directly solicit for hire,
directly entice for hire, hire, or directly recruit any officer, or manager
reporting to such officer, toolpusher, rig superintendent or offshore
installation manager (OIM) holding such position at the time Employee ceases to
be an employee of Company and who is or was an employee of Company within the
six months prior to Employee’s Separation Date or thereafter.

11. Agreement Not to Compete. Employee covenants and agrees that for a period of
one year after his Separation Date, Employee shall not, individually or jointly
with others, directly or indirectly, perform services for, prepare or take steps
to prepare to perform services for, or otherwise have any involvement with, in
each case, whether as an officer, director, partner, consultant, security
holder, owner, employee, independent contractor or otherwise, any entity that
competes (whether directly or indirectly) with the Company or its Subsidiaries
in the Business (as hereinafter defined) in the world as of the date of the
Separation Date (any such entity, a “Competitor”); provided, however, that
Employee may in any event own up to a 2% passive ownership interest in any
public entity or through a private, non-operating investment vehicle and may
become employed by or otherwise affiliated with a Competitor if Employee works
in a business unit thereof that does not compete with the Company or any
Subsidiary in connection with the Business and Employee does not communicate
about the Business with any employee in a business unit of such Competitor that
does so compete with the Company or any of its Subsidiaries. For purposes
hereof, the term “Business” shall mean the offshore oil and gas drilling
business. Upon the written request of Employee, the Company’s President will
reasonably determine whether a business or other entity constitutes a
“Competitor” for purposes of this Section 11; provided that the President may
require Employee to provide such information as the Company reasonably
determines to be necessary to make such determination; and provided, further
that the current and continuing effectiveness of such determination may be
conditioned upon the accuracy of such information, and upon such other factors
as the Company may reasonably determine.

 

7



--------------------------------------------------------------------------------

12. Breach Causing Irreparable Harm. The terms of this Agreement are contractual
and not merely recitals. Employee agrees that a breach by Employee of Sections
9, 10 or 11 of this Agreement will result in irreparable harm to the Company,
and as such, upon such breach, without limiting the Company’s right to seek
injunctive relief allowed by law in a court of competent jurisdiction, the
Company may pursue a claim against Employee for any damages suffered by the
Company as a result of such breach. Employee’s agreements in Section 10 and 11
shall be extended for the period of time which Employee violates one or more of
these agreements and/or during any period during which the Company appeals from
an order refusing to enforce any of these agreements or covenants. The tolling
or extension period shall not exceed 12 months under any circumstances.

13. Reliance; Complete Agreement; Modification. Employee and the Company
acknowledge that in executing this Agreement they have not relied on any
statements, promises or representations made by the other Party except as
specifically memorialized in this Agreement. This Agreement constitutes the
complete agreement of the Parties on or in any way related to the subject matter
addressed herein. The Parties further agree that this Agreement supersedes the
Employment Agreement unless otherwise stated herein. Additionally, Article 5.11
of the Employment Agreement is incorporated by reference into this Agreement
only insofar as it prohibits employee from seeking employment with the Company
in the future. This Agreement cannot be modified or rescinded except upon the
written consent of both Employee and the Company.

14. Severability. If any provision of this Agreement is held to be
unenforceable, such provision shall be considered to be distinct and severable
from the other provisions of this Agreement, and such unenforceability shall not
affect the validity and enforceability of the remaining provisions. If any
provision of this Agreement is held to be unenforceable as written but may be
made enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law. No failure by either Party at any
time to give notice of any breach by the other Party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

15. Governing Law; Venue; Jury Waiver. The Company and Employee agree that the
law of Texas, without regard to conflicts of law principles, shall exclusively
govern any disputes between the Parties, including the validity, interpretation,
and effect of this Agreement, as well as any other disputes arising out of or
relating to the employment of Employee by the Company or the termination of
Employee’s employment. In the event of any such dispute between them, including
any disputes arising out of this Agreement, Employee’s employment with the
Company or work for the Company or the termination of Employee’s employment, the
Parties agree to exclusive, mandatory and sole jurisdiction and venue in
Houston, Texas. The Parties agree and consent to have all such disputes resolved
by a judge in the courts of Harris County, Texas. The Parties hereby waive all
challenges to personal jurisdiction and venue of such courts, including the
claim or defense that such courts or locale constitute an inconvenient forum.
The Parties agree that any disputes between them shall be adjudicated by a judge
and, therefore, the Parties waive a trial by jury.

16. Section 409A.

 

  (a)

Deferred Compensation. To the extent any payments or benefits under this
Agreement constitute deferred compensation subject to Section 409A of the Code
and the regulations

 

8



--------------------------------------------------------------------------------

  thereunder (collectively “Section 409A”), this Agreement shall be
administered, interpreted and construed to comply with the requirements of
Section 409A. The portion of any payment or benefit under this Agreement that is
paid within the short-term deferral period or is otherwise exempt from
Section 409A will not be treated as nonqualified deferred compensation and will
not be aggregated with other nonqualified deferred compensation plans or
payments to the extent permitted under Section 409A.

 

  (b) Separate Payments and Payment Timing. Payment dates provided for in this
Agreement will be deemed to incorporate grace periods that are treated as made
upon a designated payment date within the meaning of Section 409A and Treas.
Regs. §1.409A-3(d).

 

  (c) General Section 409A Provisions. If Employee or the Company determines
that any payments or benefits payable under this Agreement intended to comply
with Section 409A do not comply with Section 409A, Employee and the Company
agree to amend this Agreement, or take such other actions as Employee and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A (and any applicable relief provisions), while
preserving the economic agreement of the Parties. If any provision of the
Agreement would cause such payments or benefits to fail to so comply, such
provision will not be effective and will be null and void with respect to such
payments or benefits, and such provision will otherwise remain in full force and
effect.

All payments considered nonqualified deferred compensation under Section 409A
and the regulations thereunder will be made on the date(s) provided herein and
no request to accelerate or defer any payment under this Section will be
considered or approved for any reason whatsoever, except as permitted under
Section 409A. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of the Company.

To the extent required to comply with Section 409A, all references in this
Agreement to “separation of employment” or “separation” mean Employee’s
“separation from service” as that term is defined in Section 1.409A-1(h) of the
Treasury Regulations.

 

  (d) Reimbursements and In-Kind Benefits. If any coverage (whether provided
before or after Employee’s separation of employment) under medical, dental,
disability and/or life insurance plan, or the provision of any other benefit or
perquisite, results in in-kind benefits or reimbursements to Employee that are
(x) taxable for federal income tax purposes and (y) deferred compensation
subject to Section 409A, then such in-kind benefits or reimbursements shall be
subject to the following rules:

 

  (i) The in-kind benefits to be provided, or the amounts to be reimbursed,
shall be determined pursuant to the terms of the applicable benefit plan, and
shall be limited, in addition to any other applicable limitations, to Employee’s
lifetime and the lifetime of Employee’s eligible dependents.

 

9



--------------------------------------------------------------------------------

  (ii) The amounts eligible for reimbursement, or the in-kind benefits provided,
during any calendar year may not affect the expenses eligible for reimbursement,
or the in-kind benefits provided, in any other calendar year.

 

  (iii) Any reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

 

  (iv) Employee’s right to an in-kind benefit or reimbursement is not subject to
liquidation or exchange for cash or another benefit.

 

  (e) Specified Employee Status. If Employee is a specified employee (within the
meaning of Section 409A) on the date of his separation from service, any
payments made with respect to such separation from service under this Agreement,
and other payments or benefits under this Agreement that are subject to
Section 409A, will be delayed in order to comply with Section 409A(a)(2)(B)(i)
of the Code, and such delayed payments or benefits will be paid in a lump sum
upon expiration of such six-month period with all accrued interest calculated
from the Separation Date until such lump sum payment and equal to the average
six-month U.S. Treasury Rate for the six-month period measured from the date of
Employee’s separation from service. Any remaining payments and benefits due
under the Agreement will be paid as otherwise provided in the Agreement.

 

  (f) Amounts Subject to Release. To the extent any amount payable hereunder is
considered nonqualified deferred compensation subject to Section 409A and the
period during which Employee has discretion to execute or revoke the Release
straddles two taxable years of Employee, then the Company will commence the
payments and/or benefits in the second of such taxable years, and Employee may
not, directly or indirectly, designate the calendar year of any such payment.

Each of the undersigned acknowledges that he/it (a) has read and fully
understands all the terms and conditions of this Agreement, (b) has had
sufficient time to consider this Agreement and to consult about it with an
attorney, and (c) is signing it knowingly, voluntarily and willingly. This
Agreement is effective once signed by both Parties and can be executed in
multiple identical counterparts and via email and fax. Unless the context
expressly requires otherwise, when used in this Agreement, the words “includes”
and “including” are not limiting and shall be interpreted as if the phrase
“without limitation” immediately followed any such word.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
specified below.

 

Date: 22 Feb 2016   

/s/ Gary T. Krenek

     

Gary T. Krenek

Employee

  

 

10



--------------------------------------------------------------------------------

DIAMOND OFFSHORE MANAGEMENT COMPANY

/s/ Marc Edwards

Name: Marc Edwards Title: President

 

11



--------------------------------------------------------------------------------

Exhibit A

RELEASE

This Release (this “Release”) is entered into by Gary T. Krenek (“Employee”) and
Diamond Offshore Management Company, on behalf of itself and its parent,
subsidiaries and affiliated companies (collectively the “Company”).

WHEREAS, Employee and Company entered into that certain Settlement Agreement
dated                      (“Settlement Agreement”), and all defined terms used
in this Release that are not expressly defined herein shall have the meaning
assigned such terms in the Settlement Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Company
agree as follows:

1. Full General Release. In accordance with Section 3 of the Settlement
Agreement, and as a condition to Company’s obligation to pay Employee the
amounts and to make the arrangements provided in Section 2 of the Settlement
Agreement (except for payments and benefits required to made as provided by law
or pursuant to the terms of a plan), Employee makes the following promises,
commitments and representations to the Company:

Employee, on behalf of himself and his spouse, family members, heirs,
successors, and assigns, hereby voluntarily, irrevocably, and unconditionally
releases and forever discharges the Released Parties (as defined below),
individually and collectively, from any and all claims, complaints, demands,
liabilities, or causes of action, of whatever kind or character, whether known
or unknown or whether in law or in equity, which he now has or ever had against
any of the Released Parties, in their individual, corporate of official
capacities, including: (i) those claims arising out of or in any way connected
with his employment by the Company and/or the separation of that employment,
(ii) those claims arising prior to the date of this Release, regardless of
whether such claims relate to Employee’s employment by the Company, and
(iii) those claims arising out of or in any way connected with any employment
relationship that he now has or ever had with any of the other Released Parties
and/or the separation of any such employment relationship. Without limiting the
generality of the foregoing, the claims being released by Employee include the
following: any claim against any of the Released Parties under the Civil Rights
Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Fair Labor Standards Act, the Texas Labor Code, any
other federal, state or local statute, regulation, ordinance, law, or common law
relating to employment or employment discrimination, any alleged violation of
any federal, state or local statutes, ordinances or common laws, tortious or
contractual wrongful discharge or conduct, fraud, negligence, gross negligence,
breach of express or implied contract, vicarious liability for the torts of
others. breach of the covenant of good faith and fair dealing, violation of
public policy, tortious interference with contract or prospective

 

12



--------------------------------------------------------------------------------

business relations, intentional or negligent infliction of emotional distress,
fraud or misrepresentation, battery or assault, invasion of privacy, failure to
pay wages, stock awards, bonuses, commissions, incentive pay, benefits, vacation
pay, profit sharing, severance or other compensation of any sort, and
harassment, retaliation or discrimination on the basis of race, color, national
original, religion, sex, sexual preference/orientation, age, handicap or
disability.

This Release is not intended to apply to any pension or insured benefits, or any
other equity grant for which Employee is eligible, pursuant to the terms of any
employee benefit plan or stock/share option plan in which Employee is, or has
been, a participant. The claims released in this Section 1 include any that
Employee may have or assert against the Released Parties in any jurisdiction
whatsoever.

By signing this Release, it is Employee’s intent to waive and release all claims
and potential claims against the Released Parties, save and except a claim for
unemployment benefits or any other claim that Employee cannot waive or release
as a matter of law. In the unlikely event that a claim or potential claim (save
and except a claim that cannot be waived or released) has been omitted from this
Release, Employee hereby assigns and conveys said claims and potential claims to
the Company in exchange for the Company’s obligations in the Settlement
Agreement.

As used in this Release, the term “Released Parties” means Diamond Offshore
Management Company, Diamond Offshore Drilling, Inc. and its/their past and
present parent, subsidiary and affiliate companies and its and their respective:
(i) predecessors and successors; and (ii) past and present employees, owners,
partners, shareholders, members, directors, officers, attorneys, assigns,
agents, and representatives, both individually and in their official capacities.

2. No Admission of Wrongdoing. The existence and execution of this Release shall
not be considered as an admission of any wrongdoing, liability, violation,
error, or omission by Employee or the Company.

3. Knowing and Voluntary. Employee acknowledges and agrees that:

 

  (a) This Release is written in a manner that he understands. By executing and
delivering this Release to the Company, Employee will receive things of value to
which he would not otherwise be entitled to receive.

 

  (b) He has been permitted and offered 21 days to consider and to sign this
Release and he is hereby advised by the Company to consult with an attorney
prior to executing this Release.

 

  (c) Notwithstanding the other provisions of this Release, Employee is not
agreeing, or being requested to agree, to release or waive any claims under the
Age Discrimination in Employment Act that may arise after the Effective Date of
this Release.

 

13



--------------------------------------------------------------------------------

  (d) He has received the opportunity to review and reflect on all terms of this
Release, and has not been subject to any undue or improper influence interfering
with the exercise of his free will to execute this Release. He knowingly and
voluntarily agrees to all of the terms set forth in this Release, and knowingly
and voluntarily intends to be legally bound by them.

4. Effective Date. Employee has seven days following his execution of this
Release to revoke this Release. This Release will not become effective or
enforceable until the seven-day revocation period has expired (the “Effective
Date”). In the event that Employee exercises the right to revoke this Release,
the Company will not have any obligations to pay Employee the amounts and to
make the arrangements provided in Section 2 of the Settlement Agreement (except
for payments and benefits required to be made as provided by law or pursuant to
the terms of a plan). If Employee chooses to revoke this Release, he must do so
in writing addressed and delivered by email to Aaron Sobel at asobel@dodi.com
and by certified mail, return receipt requested to him at the Company’s
corporate address in Houston, Texas.

This Release can be executed in multiple identical counterparts and via email
and fax. Unless the context expressly requires otherwise, when used in this
Agreement, the words “includes” and “including” are not limiting and shall be
interpreted as if the phrase “without limitation” immediately followed any such
word.

Employee acknowledges that he (a) has read and fully understands all the terms
and conditions of this Release, (b) has had sufficient time to consider this
Release and to consult about it with an attorney, and (c) is signing it
knowingly, voluntarily and willingly.

IN WITNESS WHEREOF, the parties have executed this Release on the date specified
below.

 

Date:  

 

    

 

         Gary T. Krenek          Employee          DIAMOND OFFSHORE MANAGEMENT
COMPANY       

 

Name:

         Title:  

 

14